        Case 9:18-cv-00172-DLC Document 68 Filed 09/14/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 MARK VOELKER,
                                                  CV 18–172–M–DLC
                        Plaintiff,

        vs.                                          ORDER

 BNSF RAILWAY COMPANY, a
 Delaware corporation,

                        Defendant.


      Defendant BNSF Railway Company has filed a Motion for Judgment on the

Pleadings (Doc. 65) challenging the constitutionality of Montana Code Annotated

§ 39-2-703. (Doc. 66 at 6–16.) BNSF has similarly filed its Notice of

Constitutional Challenge pursuant to Rule 5.1(a) of the Federal Rules of Civil

Procedure. (Doc. 67.)

      Accordingly, IT IS ORDERED that pursuant to Rule 5.1(b) of the Federal

Rules of Civil Procedure, this Court certifies to the Montana Attorney General

Timothy C. Fox that a constitutional challenge to Montana Code Annotated § 39-2-

703 has been raised in the above-captioned matter.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2403(b), the

State of Montana may intervene in this matter for the purposes of presenting


                                         1
         Case 9:18-cv-00172-DLC Document 68 Filed 09/14/20 Page 2 of 2



evidence, if evidence is otherwise admissible in this case, and for argument on the

question of constitutionality.

      IT IS FURTHER ORDERED that, pursuant to Rule 5.1(b) of the Federal

Rules of Civil Procedure, such intervention by the State of Montana must occur no

later than 60 days after the filing of this notice.

      The clerk shall provide a copy of this Order to the Montana Attorney

General.

      DATED this 14th day of September, 2020.




                                            2
